Citation Nr: 1404508	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a nasal disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disorder (front tooth injury).

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that rating decision, the RO determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for dental, nasal, and bilateral foot disorders.  In addition, the RO denied entitlement to service connection for a lumbar spine disorder.

In January 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In July 2011, the Board remanded the case for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in Virtual VA reveals additional VA treatment notes that are relevant to the issues on appeal.  The RO considered those records and readjudicated the claims in an October 2012 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim of entitlement to service connection for a nasal disorder caused by a fractured nose in service, in a December 2013 statement, the Veteran's representative contended that the September 2010 and October 2012 VA examiners "relie[d] on the determination that the [V]eteran does not have a broken nose."  The representative noted that x-rays taken in 2010 demonstrated a slight deviation of the septum, and the VA examiners did not address this finding and whether it is a result of in-service trauma in their opinions.  Therefore, on remand, a clarifying opinion should be obtained.

With regard to the claim of entitlement to service connection for a lumbar spine disorder, the Board finds that the opinion obtained by the RO in August 2011 is inadequate.  In that report, the examiner opined that the Veteran's claimed lumbar spine disorder was less likely than not incurred in or caused by service.  She noted that, in the March 1980 separation examination, the Veteran denied any back pain and did not have any post-service complaints of back pain until 1996.  She also indicated that the Veteran was diagnosed with spondylolisthesis in 1993 (13 years after separation from service) and spondylolysis in 2000 (over 20 years after separation from service).  She noted that current radiographs did not demonstrate any spondylolysis; therefore, she did not provide an etiology opinion with respect to previous findings of spondylolysis.  She opined that the Veteran's spondylolithesis was less likely than not related to his minimal complaints of back pain in service "due to the amount of time from exiting service."  Moreover, she did not address the July 2011 remand directive that requested a discussion of the Veteran's contention that an in-service fall down stairs in March 1978 caused his current lumbar spine disability.  Therefore, on remand, a clarifying opinion is necessary.  

With respect to the claim of entitlement to service connection for a bilateral foot disorder, the Board's review of the service treatment records shows that the Veteran was treated for complaints of foot pain and other arch symptomatology in July 1977, February 1979, and August 1979.  In addition, he was treated for bilateral pes planus and plantar fasciitis in July 2008.  The August 2011 VA examiner found that the Veteran does not have a current diagnosis of pes planus.  However, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that an additional VA medical opinion is necessary to address the etiology of the Veteran's claimed bilateral foot disorder.

In addition, in a June 2000 VA treatment note, the Veteran indicated that he was denied Social Security Administration (SSA) disability benefits in 1996.  However, it does not appear that any attempts have been made to obtain the SSA determination or the medical records to support the decision.  On remand, the SSA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of any decision to deny or grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The RO/AMC should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.

The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who provided the October 2012 VA medical opinion, or, if he or she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all nasal disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

The examiner should provide an opinion as to whether it is at least as likely as not that any identified nasal disorder manifested in service or is otherwise causally or etiologically related to his military service, including his symptomatology therein.  The examiner should specifically address the Veteran's contention that his documented deviated septum was caused by an in-service nasal fracture.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the August 2011 VA spine examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all lumbar spine disorders that have been present at any point during the pendency of the appeal.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified lumbar spine disorder manifested in service or is otherwise causally or etiologically related to his military service, including his symptomatology therein.  The examiner should specifically address the Veteran's contention that his current lumbar spine disorder was caused by an in-service fall down stairs in March 1978.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the August 2011 VA feet examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all bilateral foot disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

The examiner should provide an opinion as to whether it is at least as likely as not that any identified bilateral foot disorders manifested in service or are otherwise causally or etiologically related to his military service, including his symptomatology therein.  The examiner should specifically address the Veteran's complaints of foot pain and other arch symptomatology in July 1977, February 1979, and August 1979.  The examiner should also address the July 2008 VA treatment note that documented the Veteran had bilateral pes planus and plantar fasciitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


